Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This action is responsive to:  an original application filed on 3 September 2020 with acknowledgement this application is a continuation of applications: 
16/446,060 now abandoned
15/852,175 now patent 10,375,039 filed on 22 December 2017,
14/755,652 now patent 9,871,773 filed on 30 June 2015, 
14/162,979, now patent 9,094,215 filed on 24 January 2014, 
13/538,637 now patent 8,677,126 filed on 29 June 2012, and 
11/237,564 now patent 8,239,682 filed on 28 September 2005.
2.	Claims 16-24 are currently pending.  Claims 16, 19, and 22, are independent claims. 
3. 	The IDS submitted on 3 September 2020 has been considered.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 16-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Hurtado et al. U.S. Patent Application Publication No. 2003/0105718 (hereinafter ‘718) in view of in view of David. U.S. Patent Application Publication No. 2002/0073046 (hereinafter ‘046).

	“validating the sending platform using the sending platform information” is shown in ‘718 paragraph 256 and 455 note clearinghouses verification process validates the authenticity of the entity that is selling the content i.e. Electronic Digital Content Store;
	“wherein, after the validating the sending platform, the sending platform encrypts, using the sending platform application, content into a cryptocontainer that is sent to a receiving platform” is disclosed in ‘718 paragraph 260;
	“receiving, by the server, receiving platform information from the receiving platform, wherein the receiving platform comprises a receiving platform application” is taught in ‘718 paragraph 181;
	“wherein, after the validating the receiving platform, the receiving platform decrypts the cryptocontainer and accesses the content decrypted from the cryptocontainer” is shown in ‘718 Abstract, paragraphs 18, 157, 181, and 270.
  “and validating the receiving platform using the receiving platform information” however ‘046 teaches secure electronic transactions are performed with an invention that utilizes a user device having a fingerprint (hardware information of platform) in the Abstract, paragraphs 14, and 27.
	It would have been obvious to one of ordinary skill in the art at the time of the invention of a secure electronic content distribution system taught in ‘718 to include a means to validate the received platform using receiving platform information.  One of ordinary skill in the art would have been motivated to perform such a modification to permit secure transactions over a computer network and ensure one or more parties to a transaction to have confidence that the other party to the transaction is who he or she purports see ‘046 paragraphs 2-3.
	As to dependent claim 17, “The method of claim 16, wherein the sending platform information comprises a hardware fingerprint of the sending platform and wherein the receiving platform information comprises a hardware fingerprint of the receiving platform” is taught in ‘046 paragraphs 14 and 27, note the Applicant’s disclosure in paragraph 48 indicates “the hardware fingerprint may comprise a unique identifier of the CPU, main system board, or other component of the sending platform”.
	As to dependent claim 18, “The method of claim 16, wherein the sending platform application comprises an installation of a viewing tool” is disclosed in ‘718 paragraph 458;
	“and wherein the receiving platform application comprises an installation of the viewing tool” is taught in ‘718 paragraphs 185 and 910-912.
	As to independent claim 19 this claim is directed to a system executing the method of claim 16; therefore it is rejected along similar rationale.

	As to independent claim 22, this claim is directed to a non-transitory computer-readable storage medium executing the method of claim 16; therefore it is rejected along similar rationale.
	As to dependent claims 20-21, these claims contain substantially similar subject matter as claims 17-18; therefore they are rejected along similar rationale.
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Biddle et al.		U.S. Patent Application Publication No 2002/0107809
	Aldis et al. 		U.S. Patent Application Publication No. 2004/0039916

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        9 September 2021